DETAILED ACTION
	The Response filed 30 June 2022 has been entered.  Claims 1-8 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive for the following reasons in view of the previously applied prior art references – EP 3000754 A1 (EP ‘754), Pfeifer et al. (US 6,186,164), and Boeing et al. (US 2012/0219244).
The applicant argues with respect to claim 1 on pg. 7 of the Response that EP ‘754 teaches that the fine adjustment screw 130 only effects tightening components arranged within the rotor shaft support assembly 101 rather than effecting transversal motion of neighboring bearings.  However, paragraph 51 describes adjustment of the fine adjustment screw 130 in the threaded aperture 129 of the bearing housing 127, and that “[s]uch adjustment has the effect of correcting any remaining deviation of the rotor shaft 104 from the ideal level orientation when supported at a single end only by the rotor shaft supply assembly.”  Inherently, the level adjustment of the shaft 104 by the fine adjustment screw 130, which is shown in Fig. 2 by the two dashed lines extending at different angles through the shaft 104 to illustrate its longitudinal axis as different levels/angles, would mean that the longitudinal axis passing through the bearings 111, 113 in parallel with the longitudinal axis of the shaft 104 would also be adjusted because the bearings 111, 113 are fixed in the bearing housing 127 along the shaft 104.  Such adjustment of a longitudinal axis through the bearings 111, 113 means that they are movable relative to each other in a direction transverse to the longitudinal axes of the bearings 111, 113 and shaft 104.
The applicant argues with respect to claim 1 on pgs. 7-8 of the Response that “Boeing does not teach how neighboring bearings at one end of an axle can maintain the axle level with the horizon as Applicant’s claims recite.”  However, Boeing is used as a modifying reference for a primary reference, Pfeifer, which was relied on for its disclosure of neighboring bearings 8, 16 moving relative to each other in a transverse direction relative to a longitudinal direction of a shaft 7, because Pfeifer discloses that “[t]he slider 21 and the bearing 16 are adjusted by rotating the spindle 20 to raise or lower its front end surface in a vertical direction” (col. 4, lines 45-48), while bearing 8 is held stationary.  Boeing was only used for its teaching of the use of bolts to rigidly fasten an adjustment flange 4 to a housing 3 after the adjustment flange 4 is adjusted to adjust the angle of the shaft 5 extending therethough (paragraphs 10 and 16-17), because the function of the adjustment flange 4 and its attachment to the adjacent end of the housing 3 is similar to the function of the adjustment flange 21 disclosed by Pfeifer and its attachment to the base flange 9. 
Specification
The amendments to the specification filed 30 June 2022 are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3000754 A1 (EP ‘754).
Regrading claim 1, EP ‘754 discloses in Figs. 1-2 a rotary valve comprising: 
a housing with a removable housing cover 102, 127; 
a rotor (with shaft 104) within the housing which is at least partially placeable outside the housing by detaching and displacing the housing cover 102, 127 away from the housing so as to enable access to an interior of the rotary valve, wherein an end portion of a shaft 104 of the rotor is mounted in a bearing assembly (comprising bearings 111, 113) supported by the housing cover 102, 107, which bearing assembly comprises a first bearing 113 and a second bearing 111 that are adjustable in position so as to maintain the shaft 104 of the rotor in a level orientation with reference to the housing when the housing cover 102, 127 is moved away from the housing (at least by screw 130 tilting housing portion 127 relative to housing portion 102 in a transverse direction relative to the longitudinal direction of the shaft 104, as understood by paragraph 51 and Fig. 2, and the bearings 111, 113 being aligned along the length of the housing portion 127 such that tilting of housing portion 127 would result in bearing 113 being displaced in said transverse direction more than bearing 111), and wherein the first bearing 113 and the second bearing 111 are movable with respect to each other in a direction transversely to a longitudinal direction of the shaft 104 (as previously explained), wherein at least one of the first bearing 113 and second bearing 111 is mounted in an adjustment flange 127 that is transversely movable with reference to the shaft 104 of the rotor (as previously explained in view of paragraph 51) and which is screw connected with a base flange 102 of the housing cover 102, 127 (via screw 130 and/r screw 126).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer et al. (US 6,186,164) in view of Boeing et al. (US 2012/0219244).
Regrading claim 1, Pfeifer discloses in Figs. 1-5 (specifically the embodiment shown in Fig. 5) a rotary valve comprising: 
a housing 1 with a removable housing cover 9, 15, 21; 
a rotor 6, 7 within the housing 1 which is at least partially placeable outside the housing 1 by detaching and displacing the housing cover 9, 15, 21 away from the housing 1 so as to enable access to an interior of the rotary valve, wherein an end portion of a shaft 7 of the rotor 6, 7 is mounted in a bearing assembly (comprising bearings 8, 16) supported by the housing cover 9, 15, 21, which bearing assembly comprises a first bearing 16 and a second bearing 8 that are adjustable in position so as to maintain the shaft 7 of the rotor 6, 7 in a level orientation with reference to the housing 1 when the housing cover 9, 15, 21 is moved away from the housing 1 (col. 4, lines 33-36), and wherein the first bearing 16 and the second bearing 8 are movable with respect to each other in a direction transversely to a longitudinal direction of the shaft 7 (col. 4, lines 36-57), wherein at least one of the first bearing 16 and second bearing 8 is mounted in an adjustment flange 21 that is transversely movable with reference to the shaft 7 of the rotor 6, 7 and which is connected with a base flange 9 of the housing cover 9, 15 (via both flanges 9, 15 being connected to a guide rail 13).
Pfeifer lacks the adjustment flange being screw connected with the base flange.
Boeing teaches in Figs. 1-6 a similar adjustment flange 4 screw connected to an adjacent housing 3 (analogous to the base flange 9 in Pfeifer adjacent to the adjustment flange 21) by bolts threaded into a housing 3, wherein the bolts are loosened to allow the adjustment flange 4 to be adjusted in a transverse direction relative to the longitudinal direction of a shaft 5 that the adjustment flange 4 adjusts, and the bolts are tightened after the adjustment (paragraphs 10 and 16-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Pfeifer to include multiple bolts to selectively fasten the adjustment flange to the base flange after adjustment of the adjustment flange, as Boeing teaches, to securely hold the adjustment of the adjustment flange as opposed to the relying on the single screw 20 on the housing portion 15 and guide rails 13.  One having ordinary skill in the art would recognize that it would be obvious to unscrew the screws if the flanges 9, 15 needed to be moved along the guide rail(s) 13 relative to each other since such a process is a disassembly process anyway.
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claims 2 and 3, the screw connection between the adjustment flange and the base flange comprising at least one bolt threaded through an threaded aperture in the adjustment flange and an aperture in the base flange; and 
with regard to claim 5, a center bolt that enables longitudinal movement of the shaft with the rotor by turning of the center bolt, wherein the center bolt is supported by a lock plate in an operative position of the lock plate.
Boeing et al. (US 2012/0219244) discloses in Figs. 1-6 a housing cover 4 that is adjustable relative to a housing 3 in a transverse direction relative to a shaft 5 held by the housing cover 4 to adjust the level orientation of the shaft 5, wherein the housing cover 4 is adjusted by sliding the housing cover 4 in said transverse direction before screwing the bolts fastening the housing cover 4 to the housing 3.  In Fig. 6, one of the bolts 70 has a head with an “eccentric” shape such that rotating the bolt 70 in a relative slot in the housing cover 4 causes the housing cover 4 to slide relative to the housing 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753